Title: To James Madison from Isaac Cox Barnet, 13 June 1803
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir,
						Paris June 13th. 1803.
					
					I had the honour of writing you on the 1st. 2d. & 3d inst., by the Ship Philadelphia and Brig Betsey from 

Antwerp.
					The Ministers plenipotentiary of the United States near this Government having honoured me with the 

appointment of Commissioner under the late Convention with france, I left Antwerp on the 29th. Ultimo. and my 

Powers with my Secretary Mr. John Robertson a Native of Gravelines who, with the approbation of our Minister, 

Mr. Livingston, I have commissioned as Deputy Commercial Agent, copy of which Commission is inclosed.  Mr. 

Robertson will however in order to reconcile the fallacious restriction of the french Constitutional code, sign all 

local acts and Correspondance in my name pr. procuration.  Had Messrs. Ridgway or Thompson been disposed 

to accept this charge, I Certainly Should have been ready to give them a Preference over a foreigner, which I 

conceive the only ground of objection to Mr. Robertson, whose abilities, acquaintance with the Routine of the 

office, morals and true Patriotic mind, render him, in my opinion, both adequate to its duties, and deserving my 

Confidence.  I am nevertheless aware, Sir, of the important Delegation I have made, but I hope a little time will 

justify my choice, when no american Could be found, and that both Mr. Robertson and myself will be made happy 

by your Sanction.  The authorities of Antwerp, to whom I Presented him, Received him very well and were not 

unacquainted with his merits.
					I now beg leave to Call your attention to the affair of the Ship Mac, John Bryant late Master, and 

respectfully crave your reference to the Documents which accompany this.
					In one of my last, I had the honour of transmitting to you Copy of my Letter (No. 1.) in the left margin: “No. 1. & Papers inclosed herewith” to our Minister here, to which, at his request, Mr. Skipwith replied, as you will see by the paper Copy No. 2 in the left margin: “No. 2. ” & of 

his Letter No. 12.  When this letter reached me the Mac had not commenced unloading.  I was therefore in hopes 

of repairing an involuntary fault in having recognized her as an American, and at Same Time, if Possible, to obtain 

reparation by a retribution upon the goods (as well as upon the Ship,) for the benefit they had enjoyed by an 

abuse of the flag of the U. States, and afterwards to hold the Ship.  To have retracted my Certificate of entry 

would have exposed both Ship & Cargo to confiscation, the one for not being duly authorized to navigate as an 

american, the other, under the french revenue laws for being brought from England.  This alternative would have 

distressed the owners of the cargo who were found to be merchants of Antwerp, (and would or might have been, 

so far, impolitic,) whilst it would not benefit the U. S. either as it related to Ship or Cargo.  Still the thing was 

in fault, however innocent the Persons might be considered; and upon learning the risk to which they were 

exposed, several of the owners of the Cargo who had before suffered from seizure of Property coming from 

London, made Propositions through Mr. Ridgway to Pay £800 stg. (about 9 ⅌ Cent upon the value of the goods,) 

and afterwards Promised it.  But the other owners, native antwerpers, would not accede to any Compromise, 

Preferring the risk of losing all, and being advised besides, tho’ erroneously that the goods coud not, being 

french Property, be made answerable for the fault of the master.  They all rescinded from their first Supplication, 

and when they thought me in security, had the Ship hastily hauled into the wharf and Commenced unloading.  On 

hearing this in the evening, I wrote the master of the Ship as per Copy No. 3. in the left margin: “No. 3. to Capt. Bryant” Learning next morning that Captn. Bryant had treated my order with contempt, I wrote the Commissary of Marine (No. 5) in the left margin: “No. 5. to Comsy. Marine” requesting he would Stop the discharging of the Cargo, and to that effect, put a guard on board and cause Captn: 

Bryant to attend at my office.  In the interim captn. B. Called, while I was momentaryly absent and on Seeing a 

Marine Soldier, whom he Suspected was in Search of him, he went away, leaving a letter of which Copy No: 4.  in the left margin: “No. 4 from Cap. Bryant.” On my return to the office the Soldier went in Search of him, and accompanied him back when I reprimanded 

him in Proper terms for not obeying my warrant.  He replied that “he could not Prevent the merchants from taking 

their goods—that he had nothing to do with the ship having sold her and that indeed she was Partly sold some 

time ago.”  To this I returned that every Master can command his Hatches to be Shut—that he was sole master 

on board—that I should not regard his Pretended Sale and that he must give me full reparation for bringing his 

Ship & Cargo under the flag of the U. S. without authority to Navigate her as such and that for the 

Present he should remain with the “Gents Darme” (the guard) till he could Satisfy my demand mentioning merely 

for form sake, that he must pay $22,000—this Sum being by approximation, about half the value of Ship & 

Cargo.  Cap. Bryant then returned to his consignee who took him from the guard, and here I conceived my 

duty fulfilled as to his Person for the Contempt of my order.
					My pretentions on the Cargo excited much agitation among the Merchants, from the novelty of this case, no one dared to mention the cause, and for the reasons above Stated, I preferred an application to the Marine Department. But the chief being absent, the commis-principal  delayed so long complying with my requisition, that I had prepared a Letter to the Prefect, of which a copy is herewith merely to Shew that I felt myself bound not to brook the same contempt from the Marine-Clerk, which I had experienced on the part of Captain Bryant. However the Marine-clerk called in the afternoon and upon a short conversation was convinced of the necessity of complying with my demand—vide Correspondence Nos. 6. 7 & 8. in the left margin: “Corresponce. Nos. 6. 7. & 8.”
					Everything being Secure 

in this way, the next day I was called upon by three of the Antwerp Shippers, who asked why I had arrested their 

Property and threatning very loudly if I did not immediately raise the Arrest.  To this I could only reply that I had 

no claim upon them, but upon the Master of the Ship, and that I could not know whose Property was on board—it 

was enough for me to know that there was Property on board—that I would be sorry they should be exposed to 

loss, but that I had no account to render of my conduct, but to my own Government.
					On fryday the 13th. May the several shippers notified a notorial Protest (A) in the left margin: “Vide paper denoted A.”  which with other similar acts are inclosed under the idea of their giving fuller elucidation of the affair.
					Aware that mis-representations would be made, and uncertain how far I could hold a lien upon the goods, I determined to come to Paris and consult our Minister and would have left Antwerp the same evening, 

two hours after, but an incident prevented me till the next morning at 4 o’Clock, on the 14th.
					I arrived here early in the morning of the 16th., and had scarcely communicated the affair to Mr. 

Livingston, when one of the Gentlemen interested came in accompanied by Mr. Guerlain with a Petition on the 

subject (but which Mr. G. told me afterwards he had Suppressed).  The Minister had just told me he should refer 

the matter to Mr. Skipwith and myself to settle, and without stopping to hear any thing further (being otherwise 

engaged) he left us together.  We had a meeting the next morning at Mr. Skipwith’s office, but as he was not yet 

authorized by Mr. Livingston to discuss the matter, he only communicated to the Gentlemen, his Letter to me of the 

6th. of May, adding that he Knew this Captn. Bryant to be an old Sinner in this way and that he ought not to be 

spared.
					Upon conferring with our Respective Ministers, Messrs. Livingston and Monroe, I was soon made 

sensible that as Agent of the U. S. I ought not to enter into any composition, and had I not been so well 

Persuaded of Mr. Monroes kind disposition towards me, I might have been alarmed and mortified at his judicious 

observation, made with that nobleness of mind and dignity of sentiment which so eminently characterize him, 

i.e. that “Governments cannot compromize for interest—they Punish to Prevent abuses and not to Profit by 

them—that in this Case if the ship & Cargo are in fault they ought to suffer the Penalty without a mean, and 

that if a Consul U. S. Could Compound for £1000, there was no reason for anothers not doing it for £10. &c.”.
					Thus Sir, I was happily Screened from a great faux pas, and the result of my journey more than doubly 

compensated for the very great fatigue I underwent.  As therefore it was the opinions of our Ministers that I 

could not hold the Cargo, or at least without much Trouble & Difficulty, Mr. Livingston told me I could raise the 

arrest after a retractation (ve. B) of the Protest in order to avoid any further altercation: and I returned to Antwerp 

well Pleased at having it in my Power to resign all claim to the Property of its inhabitants, but who are 

nevertheless, little disposed to acknowledge, that I sheltered it from the avidity of their own fisc (in the Persons of 

the Custom House officers;) by my application to the Marine Department only.
					On my return which was on the 21st. I learn’t that the Cargo had been stored under the responsibility 

of the Custom House, to which Mr. Robertson had very Properly acceded, as you will See Sir, by his answer to 

the Marine’s letter (Nos. 9 & 10.). in the left margin: “ No’s. 9 & 10 Storing Cargo.”  Upon the Cancelling of the Protest above mentioned, on the 23d. I wrote to the 

Marine Department to raise my arrest on the Cargo, and all further relations concerning it, between the owners 

thereof and me, Ceased.
					Not So with the Ship, upon which I still maintained the arrest and a Marine guard on board.in the left margin:  “Case of the Ship.”
					grounds of a libel.
					On the 25th. I interrogated the majority of the Crew.  The original interrogatories are herewith, to 

which I respectfully beg your reference.  The depositions therein contained, together with the original Bill of Sale 

of the Ship Mac and Captn. Bryant’s letters and Certificate of Citizenship, thereto subjoined, form the grounds of the 

libel  in the left margin: “grounds of a libel.” upon which I take the liberty of soliciting a decision.  These Sufficiently speak for themselves and require no comment from me.  I 

have only to repeat that Captain Bryant was Possessed of no other document to Justify the quality and ownership of 

the Ship Mac, than this Bill of Sale.
					The day before I left Antwerp last, on the 28th., the Papers E. & F. in the left margin: “V. Papers D. E. & F. Supp. to C.” were notified to me.  The former is a 

mere Supplement to the Paper C. which, with the one marked D. were fabricated with the view to screen Captn. Bryant and at Same time (perhaps the only true inducement:) to secure Mr. 

Monet’s Claim for some advances made to Cap. B. in London, and it may be well to remark here, that the 

Paper C. is made in the name of Citizen Coste who is no other than Mr. Monet’s Clerk, and whose ignorance has 

occasioned a kind of contradiction in the two acts, after first mentioning him as the Agent for a Pretended 

Hamburgh Purchaser, as if a Ship could lose her quality and annul a prior lien by being sold in a Notary’s Office, 

and sold how! by a foreigner who was known to be in difficulties, who had no titles to shew, who was Still bound 

by Bills of Loading to deliver a Cargo of which not an article was unloaded, who the day before the sale (tho’ 

tis dated 3 days before) was in my Office begging forgiveness and whose crew was composed of americans, 

and of course, as well as the Ship and Master, were under the Police of the Agent of the U. S.!  Besides, the 

Buyer and the Seller (the Consigner) are as uncle and nephew, and the thing was arranged like a family 

Compact.
					I have Said enough to shew the fallacy of Such a Sale, and indeed forgot that I am writing to an able 

jurisconsul.
					With respect to the Paper marked F., I accepted it as additional proof against the Ship,  otherwise I 

conceive it would have been derogatory to my station to suffer the exercise of Such a ministry (by a french noty. 

pub.) on behalf of a pretended or even real American Citizen whose complaint ought to lie with our Government, 

our Courts of Law, or the Minister under whose jurisdiction I am.
					The Notary presented me Same time, Captn. Bryant’s Letter quoted G in the left margin: “G.” and I told him in the same extrajudicial manner, that I should retain the original Certificate of Citizenship, unless the American Minister thought it unnecessary. But that upon a decent application Mr. Robertson would furnish Captn. B. with Copies of both the Certificate and Bill of Sale, and he has since received them.
					The ship has been dismantled and put into Dock, and her Rigging & Appurtenances properly stored.  I 

have discharged & paid off the crew as per Statement inclosed herewith, and acquitted the Several Accounts 

against the Ship Since the Seizure.  Mr. Skipwith is of opinion with me that at least so much of her appurtenances 

might be Sold to reimburse my advances and that even the Ship all together had better be disposed of, if upon a 

Competent report, She would be exposed to Suffer much by laying Six months in Dock.  Some mode I trust will be 

adopted, to refund the expenditure I have made which amounts to about Six hundred Dollars, and which I have 

been obliged to borrow.
					In the event of Confiscation, as I am unacquainted with the individual rights (if any) to which I might 

Pretend, or whether in this case I could be assimilated to any Person denouncing a fraud under our Revenue 

laws—I must beg of you Sir, not to lose Sight of that object and to preserve my claim, if any I have.
					This case with that of the Embezzlement on board the Ship Philadelphia last April, will I doubt not, by 

attracting your attention, be a valuable Step towards repairing some defects in our Consular System, and I hope 

lead to the forming a New Convention with France under which the rights & priviledges of amn: Citizens & 

those of the Servants of Government will be defined and Secured.  I have the honour to be most respectfully Sir 

Your Most obedient and very humble Servt
					
						I. Cox Barnet
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
